DOWNEY, Judge.
By way of interlocutory appeal appellant seeks review of an order dismissing his complaint with leave to amend. Appellant filed suit seeking to enjoin appellees (the County Superintendent of Public Instruction, The County School Board, and the principal of the allegedly offending public school) from *1228designating a smoking area on the school premises in violation of Section 859.06, Florida Statutes (1975). The trial court granted a motion to dismiss, with leave to amend, upon the grounds that the complaint failed to state a cause of action and appellant had failed to allege standing to sue.
We have considered the record and briefs and fail to find error demonstrated.
AFFIRMED.
MAGER, C. J., and ALDERMAN, J., concur.